Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered June 4, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted arson in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted arson in the second degree (Penal Law §§ 110.00, 150.15). Contrary to the contention of defendant, his valid and unrestricted waiver of the right to appeal encompasses his challenges to County Court’s suppression rulings (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Rosado, 26 AD3d 891 [2006]; People v Pittman, 13 AD3d 1145, 1146 [2004], lv denied 4 NY3d 801 [2005]). Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ.